Exhibit 10-b

NORDSON CORPORATION

DEFERRED COMPENSATION PLAN



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   Purpose        3    ARTICLE 1   Definitions      3    ARTICLE 2
  Selection, Enrollment, Eligibility      8    ARTICLE 3   Deferral
Commitments/Company Matching/Crediting/Taxes      9    ARTICLE 4   Short-Term
Payout; Unforeseeable Financial Emergencies; Withdrawal Election      15   
ARTICLE 5   Retirement Benefit      16    ARTICLE 6   Pre-Retirement Survivor
Benefit      17    ARTICLE 7   Termination Benefit      17    ARTICLE 8  
Disability Waiver and Benefit      18    ARTICLE 9   Beneficiary Designation   
  18    ARTICLE 10   Leave of Absence      20    ARTICLE 11   Termination,
Amendment or Modification      20    ARTICLE 12   Administration      21   
ARTICLE 13   Other Benefits and Agreements      22    ARTICLE 14   Claims
Procedures      23    ARTICLE 15   Trust      24    ARTICLE 16   Miscellaneous
     24   

 

-2-



--------------------------------------------------------------------------------

DEFERRED COMPENSATION PLAN

Effective November 3, 2000

Purpose

The purpose of this Plan is to provide specified benefits to a select group of
management and highly compensated Employees who contribute materially to the
continued growth, development and future business success of Nordson
Corporation, and its subsidiaries, if any, that sponsor this Plan. This Plan
shall be unfunded for tax purposes and for purposes of Title I of ERISA.

ARTICLE 1

Definitions

For purposes of this Plan, unless otherwise clearly apparent from the context,
the following phrases or terms shall have the following indicated meanings:

 

1.1 “Account Balance” shall mean, with respect to a Participant, a credit on the
records of the Company equal to the sum of (i) the Deferral Account balance,
(ii) the vested Company Contribution Account balance, (iii) the Restricted Stock
Account balance, and (iv) the Rollover Account balance. The Account Balance, and
each other specified account balance, shall be a bookkeeping entry only and
shall be utilized solely as a device for the measurement and determination of
the amounts to be paid to a Participant, or his or her designated Beneficiary,
pursuant to this Plan.

 

1.2 “Annual Company Contribution Amount” shall mean, for any one Plan Year, the
amount determined in accordance with Section 3.5.

 

1.3 “Annual Installment Method” shall be an annual installment payment over the
number of years selected by the Participant in accordance with this Plan,
calculated as follows: The Account Balance of the Participant shall be
calculated as of the close of business on the last business day of the year. The
annual installment shall be calculated by multiplying this balance by a
fraction, the numerator of which is one, and the denominator of which is the
remaining number of annual payments due the Participant. By way of example, if
the Participant elects a 10 year Annual Installment Method, the first payment
shall be 1/10 of the Account Balance, calculated as described in this
definition. The following year, the payment shall be 1/9 of the Account Balance,
calculated as described in this definition. Each annual installment shall be
paid on or as soon as practicable after the last business day of the applicable
year.

 

1.4

“Base Salary” shall mean the annual cash compensation relating to services
performed during any calendar year, whether or not paid in such calendar year or
included on the Federal Income Tax Form W-2 for such calendar year, excluding
bonuses, commissions, overtime, fringe benefits, stock options, relocation
expenses, incentive payments, non-monetary awards, fees, automobile and other
allowances paid to a Participant for

 

-3-



--------------------------------------------------------------------------------

  employment services rendered (whether or not such allowances are included in
the Employee’s gross income). Base Salary shall be calculated before reduction
for compensation voluntarily deferred or contributed by the Participant pursuant
to all qualified or non-qualified plans of any Employer and shall be calculated
to include amounts not otherwise included in the Participant's gross income
under Code Sections 125, 402(e)(3), 402(h), or 403(b) pursuant to plans
established by any Employer; provided, however, that all such amounts will be
included in compensation only to the extent that, had there been no such plan,
the amount would have been payable in cash to the Employee.

 

1.5 “Beneficiary” shall mean one or more persons, trusts, estates or other
entities, designated in accordance with Article 9, that are entitled to receive
benefits under this Plan upon the death of a Participant.

 

1.6 “Beneficiary Designation Form” shall mean the form established from time to
time by the Committee that a Participant completes, signs and returns to the
Committee to designate one or more Beneficiaries.

 

1.7 “Board” shall mean the board of directors of the Company.

 

1.8 “Bonus” shall mean any compensation relating to services performed during
any calendar year(s), whether or not paid in a calendar year or included on the
Federal Income Tax Form W-2 for a calendar year, payable to a Participant as an
Employee under any Employer’s bonus or cash compensation incentive plans,
excluding stock options and restricted stock.

 

1.9 “Change in Control” shall mean an event described below occurring at any
time after the date of the adoption of this Plan:

(i) any person (other than the Company, any of its subsidiaries, any employee
benefit plan or employee stock ownership plan of the Company, or any Person
organized, appointed, or established by the Company for or pursuant to the terms
of any such plan), alone or together with any of its Affiliates or Associates,
becomes the Beneficial Owner of 20% or more of the Common Shares then
outstanding, or any such Person commences or publicly announces an intent to
commence a tender offer or exchange offer the consummation of which would result
in the Person becoming the Beneficial Owner of 20% or more of the Common Shares
then outstanding (provided, however, that, for purposes of determining whether
Eric T. Nord or Evan W. Nord, together with each of their Affiliates or
Associates, is the Beneficial Owner of 20% or more of the Common Shares then
outstanding, the Common Shares then held by the Walter G. Nord trust, by the
Nord Family Foundation (or any successor to the Nord Family Foundation), and by
the Eric and Jane Nord Foundation shall be excluded; for purposes of determining
whether the Walter G. Nord Trust, the Nord Family Foundation (or any successor),
or the Eric and Jane Nord Foundation, together with each of their Affiliates and
Associates, is the Beneficial Owner of 20% or more of the Common Shares then
outstanding, the Common Shares then held by Eric T. Nord and by Evan W. Nord
shall be excluded; for purposes of determining whether the Nord Family
Foundation (or any successor), together with its Affiliates and Associates,

 

-4-



--------------------------------------------------------------------------------

is the Beneficial Owner of 20% or more of the Common Shares then outstanding,
the Common Shares then held by the Eric and Jane Nord Foundation will be
excluded; and, for purposes of determining whether the Eric and Jane Nord
Foundation, together with its Affiliates and Associates, is the Beneficial Owner
of 20% or more of the Common Shares then outstanding, the Common Shares then
held by the Nord Family Foundation (or any successor) will be excluded. For
purposes of this Section 1.11, the terms “Affiliates,” “Associates,” “Beneficial
Owner,” and “Person” will have the meanings given to them in the Restated Rights
Agreement, dated as of November 7, 1997, between the Company and National City
Bank, as Rights Agent, as amended from time to time.

(ii) At any time during a period of 24 consecutive months, individuals who were
directors of the Company at the beginning of the period no longer constitute a
majority of the members of the Board, unless the election, or the nomination for
election by the Company’s shareholders, of each director who was not a director
at the beginning of the period is approved by at least a majority of the
directors who were members of the Board at the time of the election or
nomination and were directors at the beginning of the period.

(iii) A record date is established for determining shareholders entitled to vote
upon (A) a merge or consolidation of the Company with another corporation in
which the Company is not the surviving or continuing corporation or in which all
or part of the outstanding Common Shares are to be converted into or exchanged
for cash, securities, or other property, (B) a sale or other disposition of all
or substantially all of the assets of the Company, or (C) the dissolution of the
Company.

(iv) Any person who proposes to make a “control share acquisition” of the
Company, within the meaning of the applicable Section of the Ohio General
Corporation Law, submits or is required to submit an acquiring person statement
to the Company.

 

1.10 “Claimant” shall have the meaning set forth in Section 14.1.

 

1.11 “Code” shall mean the Internal Revenue Code of 1986, as it may be amended
from time to time.

 

1.12 “Committee” shall mean the Compensation Committee of the Board of Directors
of the Company.

 

1.13 “Company” shall mean Nordson Corporation, an Ohio corporation, and any
successor to all or substantially all of the Company’s assets or business.

 

1.14

“Company Contribution Account” shall mean (i) the sum of the Participant’s
Annual Company Contribution Amounts, plus (ii) amounts credited in accordance
with all the applicable crediting provisions of this Plan that relate to the
Participant’s Company Contribution Account, less (iii) all distributions made to
the Participant or his or her

 

-5-



--------------------------------------------------------------------------------

  Beneficiary pursuant to this Plan that relate to the Participant’s Company
Contribution Account.

 

1.15 “Deduction Limitation” shall mean the following described limitation on a
benefit that may otherwise be distributable pursuant to the provisions of this
Plan. Except as otherwise provided, this limitation shall be applied to all
distributions that are “subject to the Deduction Limitation” under this Plan. If
an Employer determines in good faith prior to a Change in Control that there is
a reasonable likelihood that any compensation paid to a Participant for a
taxable year of the Employer would not be deductible by the Employer solely by
reason of the limitation under Code Section 162(m), then to the extent deemed
necessary by the Employer to ensure that the entire amount of any distribution
to the Participant pursuant to this Plan prior to the Change in Control is
deductible, the Employer may defer all or any portion of a distribution under
this Plan. Any amounts deferred pursuant to this limitation shall continue to be
credited/debited with additional amounts in accordance with Section 3.10 below,
even if such amount is being paid out in installments. The amounts so deferred
and amounts credited thereon shall be distributed to the Participant or his or
her Beneficiary (in the event of the Participant’s death) at the earliest
possible date, as determined by the Employer in good faith, on which the
deductibility of compensation paid or payable to the Participant for the taxable
year of the Employer during which the distribution is made will not be limited
by Section 162(m), or if earlier, the effective date of a Change in Control.
Notwithstanding anything to the contrary in this Plan, the Deduction Limitation
shall not apply to any distributions made after a Change in Control.

 

1.16 “Deferral Account” shall mean (i) the sum of all of a Participant’s
Deferral Amounts, plus (ii) amounts credited in accordance with all the
applicable crediting provisions of this Plan that relate to the Participant’s
Deferral Account, less (iii) all distributions made to the Participant or his or
her Beneficiary pursuant to this Plan that relate to his or her Deferral Account

 

1.17 “Deferral Amount” shall mean that portion of a Participant’s Base Salary
and Bonus that a Participant elects to have, and is deferred, in accordance with
Article 3, for any one Plan Year. In the event of a Participant’s Retirement,
Disability (if deferrals cease in accordance with Section 8.1), death or a
Termination of Employment prior to the end of a Plan Year, such year’s Deferral
Amount shall be the actual amount withheld prior to such event.

 

1.18 “Disability” shall mean a period of disability during which a Participant
qualifies for permanent disability benefits under the Participant’s Employer’s
long-term disability plan, or, if a Participant does not participate in such a
plan, a period of disability during which the Participant would have qualified
for permanent disability benefits under such a plan had the Participant been a
participant in such a plan, as determined in the sole discretion of the
Committee. If the Participant’s Employer does not sponsor such a plan, or
discontinues to sponsor such a plan, Disability shall be determined by the
Committee in its sole discretion.

 

-6-



--------------------------------------------------------------------------------

1.19 “Disability Benefit” shall mean the benefit set forth in Article 8.

 

1.20 “Election Form” shall mean the form established from time to time by the
Committee that a Participant completes, signs and returns to the Committee to
make an election under the Plan.

 

1.21 “Employee” shall mean a person who is an employee of any Employer.

 

1.22 “Employer(s)” shall mean the Company and any of its subsidiaries (now in
existence or hereafter formed or acquired) that have been selected by the
Committee to participate in the Plan and have adopted the Plan as a sponsor.

 

1.23 “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
it may be amended from time to time.

 

1.24 “NEST” shall mean the Nordson Corporation Employees Savings Trust Plan.

 

1.25 “Participant” shall mean any Employee (i) who is selected to participate in
the Plan, (ii) who elects to participate in the Plan, (iii) who signs a Plan
Agreement, an Election Form and a Beneficiary Designation Form, (iv) whose
signed Plan Agreement, Election Form and Beneficiary Designation Form are
accepted by the Committee, (v) who commences participation in the Plan, and
(vi) whose Plan Agreement has not terminated. A spouse or former spouse of a
Participant shall not be treated as a Participant in the Plan or have an account
balance under the Plan, even if he or she has an interest in the Participant’s
benefits under the Plan as a result of applicable law or property settlements
resulting from legal separation or divorce.

 

1.26 “Plan” shall mean the Nordson Corporation Deferred Compensation Plan, as
amended from time to time.

 

1.27 “Plan Agreement” shall mean a written agreement, as may be amended by the
Committee from time to time, which is entered into by and between an Employer
and a Participant. Should there be more than one Plan Agreement, the Plan
Agreement bearing the latest date of acceptance by the Employer shall supersede
all previous Plan Agreements in their entirety and shall govern such
entitlement.

 

1.28 “Plan Year” shall, except for the First Plan Year, mean a period beginning
on January 1 of each calendar year and continuing through December 31 of such
calendar year.

 

1.29 “Pre-Retirement Survivor Benefit” shall mean the benefit set forth in
Article 6.

 

1.30 “Restricted Stock” shall mean shares of restricted stock granted to the
Participant under the Company’s 1993 Long-Term Performance Plan.

 

1.31

“Restricted Stock Account” shall mean (i) the sum of the Participant’s
Restricted Stock Amounts, plus (ii) amounts credited/debited in accordance with
all the applicable

 

-7-



--------------------------------------------------------------------------------

  crediting/debiting provisions of this Plan that relate to the Participant’s
Restricted Stock Account, less (iii) all distributions made to the Participant
or his or her Beneficiary pursuant to this Plan that relate to the Participant’s
Restricted Stock Account.

 

1.32 “Restricted Stock Amount” shall mean, for any grant of Restricted Stock,
the amount of such Restricted Stock deferred in accordance with Section 3.6 of
this Plan.

 

1.33 “Retirement”, “Retire(s)” or “Retired” shall mean, with respect to an
Employee, severance from employment pursuant to the Nordson Corporation Salaried
Employees Pension Plan.

 

1.34 “Retirement Benefit” shall mean the benefit set forth in Article 5.

 

1.35 “Rollover Account” shall mean the vested account balance that a Participant
accrued while participating in the Nordson Corporation Excess Defined
Contribution Retirement Plan (SERP) and which has been transferred or rolled
over into this Plan.

 

1.36 “Short-Term Payout” shall mean the payout set forth in Section 4.1.

 

1.37 “Stock” shall mean the common shares of the Company or any other equity
securities of the Company designated by the Committee.

 

1.38 “Termination Benefit” shall mean the benefit set forth in Article 7.

 

1.39 “Termination of Employment” shall mean the severing of employment with the
Company or an Employer, voluntarily or involuntarily, for any reason other than
Retirement, Disability, or death.

 

1.40 “Trust” shall mean one or more rabbi trusts established by the Company or
an Employer in accordance with Article 15 of this Plan as amended from time to
time.

 

1.41 “Unforeseeable Financial Emergency” shall mean an unanticipated emergency
that is caused by an event beyond the control of the Participant that would
result in severe financial hardship to the Participant resulting from (i) a
sudden and unexpected illness or accident of the Participant or a dependent of
the Participant, (ii) a loss of the Participant’s property due to casualty, or
(iii) such other extraordinary and unforeseeable circumstances arising as a
result of events beyond the control of the Participant, all as determined in the
sole discretion of the Committee.

 

1.42 “Years of Vested Service” shall have the meaning as that term is defined in
the NEST.

ARTICLE 2

Selection, Enrollment, Eligibility

 

2.1

Selection by Committee. Participation in the Plan shall be limited to those
employees of an Employer who (i) are officers or key employees of an Employer,
(ii) received, or would have received but for an election to defer compensation
under this Plan and any other plan

 

-8-



--------------------------------------------------------------------------------

  of the Company, from the Employer aggregate cash compensation for the prior
Plan Year (or calendar year for purposes of the initial Plan Year) of not less
than $100,000, or such higher amount as the Committee may decide from time to
time, and (iii) are, upon recommendation of the President and Chief Executive
Officer of the Company, approved for such participation by the Committee, in its
sole discretion,

 

2.2 Enrollment Requirements. As a condition to participation, each selected
Employee shall complete, execute and return to the Committee a Plan Agreement,
an Election Form and a Beneficiary Designation Form, all within 30 days (or such
other time as the Committee may determine) after he or she is selected to
participate in the Plan. In addition, the Committee shall establish from time to
time such other enrollment requirements as it determines in its sole discretion
are necessary.

 

2.3 Eligibility; Commencement of Participation. Provided an Employee selected to
participate in the Plan has met all enrollment requirements set forth in this
Plan and required by the Committee, including returning all required documents
to the Committee within thirty (30) days (or such other time as the Committee
may determine) after he or she is selected to participate in the Plan, that
Employee shall commence participation in the Plan on the first day of the month
following the month in which the Employee completes all enrollment requirements.
If an Employee fails to meet all such requirements within the period required,
that Employee shall not be eligible to participate in the Plan until the first
day of the Plan Year following the delivery to and acceptance by the Committee
of the required documents.

 

2.4 Termination of Participation and/or Deferrals. If the Committee determines
in good faith that a Participant no longer qualifies as a member of a select
group of management or highly compensated employees, as membership in such group
is determined in accordance with Sections 201(2), 301(a)(3) and 401(a)(1) of
ERISA, the Committee shall have the right, in its sole discretion, to
(i) terminate any deferral election the Participant has made for the remainder
of the Plan Year in which the Participant’s membership status changes,
(ii) prevent the Participant from making future deferral elections and/or
(iii) immediately distribute the Participant’s then Account Balance as a
Termination Benefit and terminate the Participant’s participation in the Plan.

ARTICLE 3

Deferral Commitments/Company Matching/Crediting/Taxes

 

3.1 Minimum Deferrals.

Base Salary and Bonus. For each Plan Year, a Participant may elect to defer, as
his or her Deferral Amount, a minimum of at least Five Thousand dollars ($5,000)
between his Base Salary and Bonus. If an election is made for less than stated
minimum amounts, or if no election is made, the amount deferred shall be zero.

 

-9-



--------------------------------------------------------------------------------

  (b) Short Plan Year. Notwithstanding the foregoing, if a Participant first
becomes a Participant after the first day of a Plan Year, or in the case of the
first Plan Year of the Plan itself, the minimum Base Salary deferral shall be an
amount equal to the minimum set forth above, multiplied by a fraction, the
numerator of which is the number of complete months remaining in the Plan Year
and the denominator of which is 12.

Restricted Stock Amount. For Restricted Stock, a Participant may elect to defer,
as his or her Restricted Stock Amount, the following minimum percentage of the
Participant’s Restricted Stock:

 

Deferral

   Minimum
Percentage  

Restricted Stock

     10 % 

provided, however, that the Restricted Stock Amount shall be no less than the
lesser of $20,000 or 100% of the Participant’s Restricted Stock.

 

3.2 Maximum Deferral.

 

  (a) Base Salary and Bonus. For each Plan Year, a Participant may elect to
defer, as his or her Deferral Amount, Base Salary and/or Bonus up to the
following maximum percentages for each deferral elected:

 

Deferral

   Maximum
Percentage  

Base Salary

     100 % 

Bonus

     100 % 

 

  (b) Notwithstanding the foregoing, if a Participant first becomes a
Participant after the first day of a Plan Year, or in the case of the first Plan
Year of the Plan itself, the maximum Deferral Amount, with respect to Base
Salary and/or Bonus shall be limited to the amount of compensation not yet
earned by the Participant as of the date the Participant submits a Plan
Agreement and Election Form to the Committee for acceptance.

 

  (c) A Participant may elect to defer up to 100% of his or her Restricted
Stock.

 

3.3 Election to Defer; Effect of Election Form.

 

  (a)

First Plan Year. In connection with a Participant’s commencement of
participation in the Plan, the Participant shall make an irrevocable deferral
election for the Plan Year in which the Participant commences participation in
the Plan, along with such

 

-10-



--------------------------------------------------------------------------------

  other elections as the Committee deems necessary or desirable under the Plan.
For these elections to be valid, the Election Form must be completed and signed
by the Participant, timely delivered to the Committee (in accordance with
Section 2.2 above) and accepted by the Committee.

 

  (b) Subsequent Plan Years. For each succeeding Plan Year, an irrevocable
deferral election for that Plan Year, and such other elections as the Committee
deems necessary or desirable under the Plan, shall be made by timely delivering
to the Committee, in accordance with its rules and procedures, before the end of
the Plan Year preceding the Plan Year for which the election is made, or at such
other time as the Committee may determine from time to time, a new Election
Form. If no such Election Form is timely delivered for a Plan Year, the Deferral
Amount shall be zero for that Plan Year.

 

  (c) Restricted Stock. For an election to defer Restricted Stock Amounts to be
valid: (i) a separate irrevocable Election Form must be completed and signed by
the Participant, with respect to such Restricted Stock; and (ii) such Election
Form must be timely delivered to the Committee and accepted by the Committee at
least six (6) months prior to the date the restrictions applicable to such
Restricted Stock lapse.

 

3.4 Withholding of Annual Deferral Amounts. For each Plan Year, the Base Salary
portion of the Deferral Amount shall be withheld from each regularly scheduled
Base Salary payroll in equal amounts, as adjusted from time to time for
increases and decreases in Base Salary. The Bonus portion of the Deferral Amount
shall be withheld at the time the Bonus is or otherwise would be paid to the
Participant, whether or not this occurs during the Plan Year itself.

 

3.5 Annual Company Contribution Amount. For each Plan Year, the Company, in its
sole discretion, may, but is not required to, credit any amount it desires to
any Participant’s Company Contribution Account under this Plan, which amount
shall be for that Participant the Annual Company Contribution Amount for that
Plan Year. The amount so credited to a Participant may be smaller or larger than
the amount credited to any other Participant, and the amount credited to any
Participant for a Plan Year may be zero, even though one or more other
Participants receive an Annual Company Contribution Amount for that Plan Year.
The Annual Company Contribution Amount, if any, shall be credited as of the last
day of the Plan Year. If a Participant is not employed by an Employer as of the
last day of a Plan Year other than by reason of his or her Retirement or death
while employed, the Annual Company Contribution Amount for that Plan Year shall
be zero.

 

3.6 Restricted Stock Amount. Subject to any terms and conditions imposed by the
Committee, Participants may elect to defer, under the Plan, Restricted Stock
Amounts. Restricted Stock Amounts shall be credited/debited to the Participant
on the books of the Employer in connection with such an election at the time the
restrictions applicable to the Restricted Stock lapse under the terms of the
Company’s 1993 Long Term Performance Plan.

 

-11-



--------------------------------------------------------------------------------

3.7 Investment of Trust Assets. The Trustee of the Trust shall be authorized,
upon written instructions received from the Committee or investment manager
appointed by the Committee, to invest and reinvest the assets of the Trust in
accordance with the applicable Trust Agreement, including the disposition of
Stock and reinvestment of the proceeds in one or more investment vehicles
designated by the Committee.

 

3.8 Sources of Stock. If Stock is credited under the Plan in the Trust in
connection with a deferral of Restricted Stock, the shares so credited shall be
deemed to have originated, and shall be counted against the number of shares
reserved, under such other plan, program or arrangement.

 

3.9 Vesting.

 

  (a) A Participant shall at all times be 100% vested in his or her Deferral
Account, Restricted Stock Account and Rollover Account. A Participant shall vest
in his or her Company Contribution Account in accordance with the same vesting
schedule as set forth in the NEST.

 

  (b) Notwithstanding anything to the contrary contained in this Section 3.9, in
the event of a Change in Control, a Participant’s Company Contribution Account
shall immediately become 100% vested (if it is not already vested in accordance
with the above vesting schedules).

 

  (c) Notwithstanding subsection (a), the vesting schedule for a Participant’s
Company Contribution Account shall not be accelerated to the extent that the
Committee determines that such acceleration would cause the deduction
limitations of Section 280G of the Code to become effective. In the event that
all of a Participant’s Company Contribution Account is not vested pursuant to
such a determination, the Participant may request independent verification of
the Committee’s calculations with respect to the application of Section 280G. In
such case, the Committee must provide to the Participant within 15 business days
of such a request an opinion from a nationally recognized accounting firm
selected by the Participant (the “Accounting Firm”). If the Accounting Firm’s
opinion is in agreement with the Committee’s determination, the opinion shall
state that any limitation in the vested percentage hereunder is necessary to
avoid the limits of Section 280G and contain supporting calculations. The cost
of such opinion shall be paid for by the Company.

 

3.10 Crediting/Debiting of Account Balances. In accordance with, and subject to,
the rules and procedures that are established from time to time by the
Committee, in its sole discretion, amounts shall be credited or debited to a
Participant’s Account Balance in accordance with the following rules:

 

  (a)

Election of Measurement Funds. A Participant, in connection with his or her
initial deferral election in accordance with Section 3.3(a) above, shall elect,
on the

 

-12-



--------------------------------------------------------------------------------

  Election Form, one or more Measurement Fund(s) (as described in
Section 3.10(c) below) to be used to determine the additional amounts to be
credited to his or her Account Balance for each business day thereof in which
the Participant commences participation in the Plan and continuing thereafter
for each subsequent business day in which the Participant participates in the
Plan. Thereafter, the Participant may (but is not required to) elect, either by
submitting an Election Form to the Committee that is accepted by the Committee
or through any other manner approved by the Committee, to add or delete one or
more Measurement Fund(s) to be used to determine the additional amounts to be
credited to his or her Account Balance, or to change the portion of his or her
Account Balance allocated to each previously or newly elected Measurement Fund,
all in a manner permitted by the Committee.

 

  (b) Proportionate Allocation. In making any election described in
Section 3.10(a) above, the Participant shall specify on the Election Form, in
increments of five percentage points (5%), the percentage of his or her Account
Balance to be allocated to a Measurement Fund (as if the Participant was making
an investment in that Measurement Fund with that portion of his or her Account
Balance).

 

  (c) Measurement Funds. In the First Plan Year, the following measurement fund,
(the “Measurement Fund”), will be used for the purpose of crediting additional
amounts to Participant’s Account Balance:

 

  •  

Nordson Corporation Investment Contract Fund

As necessary, the Committee may, in its sole discretion, discontinue, substitute
or add a Measurement Fund(s). Each such action will take effect as of the first
day of the calendar quarter that follows by thirty (30) days the day on which
the Committee gives Participants advance written notice of such change.

 

  (d)

Crediting or Debiting Method. The performance of each elected Measurement Fund
(either positive or negative) will be determined by the Committee, in its
reasonable discretion, based on the performance of the Measurement Funds
themselves. A Participant’s Account Balance shall be credited or debited on a
schedule as determined by the Committee in its sole discretion, as though (i) a
Participant’s Account Balance were invested in the Measurement Fund(s) selected
by the Participant, in the percentages applicable to such business day, as of
the close of business on that business day, at the closing price on such date;
(ii) the portion of the Deferral Amount that was actually deferred during any
business day were invested in the Measurement Fund(s) selected by the
Participant, in the percentages applicable to such business day, no later than
the close of business on that business day after the day on which such amounts
are actually deferred from the Participant’s Base Salary through reductions in
his or her payroll, at the closing price on such date; and (iii) any
distribution made to a Participant that decreases such Participant’s Account
Balance ceased being invested in the Measurement

 

-13-



--------------------------------------------------------------------------------

  Fund(s), in the percentages applicable to such business day, no earlier than
one business day prior to the distribution, at the closing price on such date.
The Participant’s Company Contributions Amount shall be credited to his or her
Company Contribution Account for purposes of this Section 3.10(d) as of the date
determined by the Committee.

 

  (e) No Actual Investment. Notwithstanding any other provision of this Plan
that may be interpreted to the contrary, the Measurement Funds are to be used
for measurement purposes only, and a Participant’s election of any such
Measurement Fund, the allocation to his or her Account Balance thereto, the
calculation of additional amounts and the crediting or debiting of such amounts
to a Participant’s Account Balance shall not be considered or construed in any
manner as an actual investment of his or her Account Balance in any such
Measurement Fund. In the event that the Company or the Trustee (as that term is
defined in the Trust), in its own discretion, decides to invest funds in any or
all of the Measurement Funds, no Participant shall have any rights in or to such
investments themselves. Without limiting the foregoing, a Participant’s Account
Balance shall at all times be a bookkeeping entry only and shall not represent
any investment made on his or her behalf by the Company or the Trust; the
Participant shall at all times remain an unsecured creditor of the Company.

 

  (f) Special Rule for Restricted Stock Account. Notwithstanding any provision
of this Plan that may be construed to the contrary, any amounts allocated to the
Restricted Stock Account can never be reallocated to any other Measurement
Fund(s) in this Plan. In addition, all distributions from the Restricted Stock
Account must be distributed in Stock.

 

3.11 FICA and Other Taxes.

 

  (a) Annual Deferral Amounts. For each Plan Year in which an Deferral Amount is
being withheld from a Participant, the Participant’s Employer(s) shall withhold
from that portion of the Participant’s Base Salary and Bonus that is not being
deferred, in a manner determined by the Employer(s), the Participant’s share of
FICA and other employment taxes on such Deferral Amount. If necessary, the
Committee may reduce the Deferral Amount in order to comply with this
Section 3.11.

 

  (b) Company Contribution Amounts. When a Participant becomes vested in a
portion of his or her Company Contribution Account, the Participant’s
Employer(s) shall withhold from the Participant’s Base Salary and/or Bonus that
is not deferred, in a manner determined by the Employer(s), the Participant’s
share of FICA and other employment taxes. If necessary, the Committee may reduce
the vested portion of the Participant’s Company Contribution Account in order to
comply with this Section 3.11.

 

-14-



--------------------------------------------------------------------------------

  (c) Restricted Stock Amounts. For each Plan Year in which a Restricted Stock
Amount is being first withheld from a Participant, the Participant’s Employer(s)
shall withhold from that portion of the Participant’s Base Salary, Bonus, and
Restricted Stock that is not being deferred, in a manner determined by the
Employer, the Participant’s share of FICA and other employment taxes on such
Restricted Stock Amount. If necessary, the Committee may reduce the Restricted
Stock Amount in order to comply with this Section 3.11.

 

3.12 Distributions. The Participant’s Employer, or the trustee of the Trust,
shall withhold from any payments made to a Participant under this Plan all
federal, state and local income, employment and other taxes required to be
withheld by the Employer, or the trustee of the Trust, in connection with such
payments, in amounts and in a manner to be determined in the sole discretion of
the Employer and the trustee of the Trust.

ARTICLE 4

Short-Term Payout; Unforeseeable Financial Emergencies; Withdrawal Election

 

4.1 Short-Term Payout. In connection with each election to defer an Annual
Deferral Amount, a Participant may irrevocably elect to receive a future
Short-Term Payout from the Plan with respect to such Deferral Amount. Subject to
the Deduction Limitation, the Short-Term Payout shall be a lump sum payment in
an amount that is equal to the Annual Deferral Amount plus amounts credited or
debited in the manner provided in Section 3.10 above on that amount, determined
at the time that the Short-Term Payout becomes payable (rather than the date of
a Termination of Employment). Subject to the Deduction Limitation and the other
terms and conditions of this Plan, each Short-Term Payout elected shall be paid
out within a 60 day period commencing immediately after the last day of any Plan
Year designated by the Participant that is at least five Plan Years after the
Plan Year in which the Deferral Amount is actually deferred. By way of example,
if a five year Short-Term Payout is elected for Deferral Amounts that are
deferred in the Plan Year commencing January 1, 2001, the five year Short-Term
Payout would become payable within a 60 day period commencing January 1, 2006.

 

4.2 Other Benefits Take Precedence Over Short-Term. Should an event occur that
triggers a benefit under Article 5, 6, 7 or 8, any Annual Deferral Amount, plus
amounts credited or debited thereon, that is subject to a Short-Term Payout
election under Section 4.1 shall not be paid in accordance with Section 4.1 but
shall be paid in accordance with the other applicable Article. Moreover, any
Short-Term Payout shall be adjusted to take into account any contribution under
Section 3.5 above.

 

4.3

Payout/Suspensions for Unforeseeable Financial Emergencies. If the Participant
experiences an Unforeseeable Financial Emergency, the Participant may petition
the Committee to (i) suspend any deferrals required to be made by a Participant
and/or (ii) receive a partial or full payout from the Plan. The payout shall not
exceed the lesser of the Participant’s Account Balance, calculated as if such
Participant were receiving a

 

-15-



--------------------------------------------------------------------------------

  Termination Benefit, or the amount reasonably needed to satisfy the
Unforeseeable Financial Emergency. If, subject to the sole discretion of the
Committee, the petition for a suspension and/or payout is approved, suspension
shall take effect upon the date of approval and any payout shall be made within
60 days of the date of approval. The payment of any amount under this
Section 4.3 shall not be subject to the Deduction Limitation or withdrawal
penalty of Section 4.4 below.

 

4.4 Withdrawal Election. A Participant (or, after a Participant’s death, his or
her Beneficiary) may elect, at any time, to withdraw all of his or her Account
Balance, calculated as if there had occurred a Termination of Employment as of
the day of the election, less a withdrawal penalty equal to 10% of such amount
(the net amount shall be referred to as the “Withdrawal Amount”). This election
can be made at any time, before or after Retirement, Disability, death or
Termination of Employment, and whether or not the Participant (or Beneficiary)
is in the process of being paid pursuant to an installment payment schedule. If
made before Retirement, Disability or death, a Participant’s Withdrawal Amount
shall be his or her Account Balance calculated as if there had occurred a
Termination of Employment as of the day of the election. No partial withdrawals
of the Withdrawal Amount shall be allowed. The Participant (or his or her
Beneficiary) shall make this election by giving the Committee advance written
notice of the election in a form determined from time to time by the Committee.
The Participant (or his or her Beneficiary) shall be paid the Withdrawal Amount
within 60 days of his or her election. Once the Withdrawal Amount is paid, the
Participant’s participation in the Plan shall terminate and the Participant
shall not be eligible to participate in the Plan for two full years following
and from the date of receiving the Withdrawal Amount. The payment of this
Withdrawal Amount shall not be subject to the Deduction Limitation.

ARTICLE 5

Retirement Benefit

 

5.1 Retirement Benefit. Subject to the Deduction Limitation, a Participant who
Retires shall receive, as a Retirement Benefit, his or her Account Balance.

 

5.2

Payment of Retirement Benefit. A Participant, in connection with his or her
commencement of participation in the Plan, shall elect on an Election Form to
receive the Retirement Benefit in a lump sum or pursuant to an Annual
Installment Method of 5, 10 or 15 years. Notwithstanding the preceding sentence,
if the Participant’s Account Balance at the time of his or her Retirement is
less than $35,000, payment of his or her Retirement Benefit shall be paid in a
lump sum. The Participant may annually change his or her election to an
allowable alternative payout period by submitting a new Election Form to the
Committee, provided that any such Election Form is submitted at least 12 months
prior to the Participant’s Retirement and is accepted by the Committee in its
sole discretion. The Election Form most recently accepted by the Committee shall
govern the payout of the Retirement Benefit. If a Participant does not make any
election with respect to the payment of the Retirement Benefit, then such
benefit shall be payable in a lump sum. The lump sum payment shall be made, or
installment payments shall commence, no later than

 

-16-



--------------------------------------------------------------------------------

  60 days after the last day of the Plan Year which the Participant Retires. Any
payment made shall be subject to the Deduction Limitation.

 

5.3 Death Prior to Completion of Retirement Benefit. If a Participant dies after
Retirement but before the Retirement Benefit is paid in full, the Participant’s
unpaid Retirement Benefit payments shall continue and shall be paid to the
Participant’s Beneficiary (a) over the remaining number of years and in the same
amounts as that benefit would have been paid to the Participant had the
Participant survived, or (b) in a lump sum, if requested by the Beneficiary and
allowed in the sole discretion of the Committee, that is equal to the
Participant’s unpaid remaining Account Balance.

ARTICLE 6

Pre-Retirement Survivor Benefit

 

6.1 Pre-Retirement Survivor Benefit. Subject to the Deduction Limitation, the
Participant’s Beneficiary shall receive a Pre-Retirement Survivor Benefit equal
to the Participant’s Account Balance if the Participant dies before he or she
Retires, experiences a Termination of Employment or suffers a Disability.

 

6.2 Payment of Pre-Retirement Survivor Benefit. A Participant’s Beneficiary
shall receive the Pre-Retirement Survivor Benefit in a lump sum. The lump sum
payment shall be made no later than 60 days after the last day of the Plan Year
in which the Committee is provided with proof that is satisfactory to the
Committee of the Participant’s death. Any payment made shall be subject to the
Deduction Limitation.

ARTICLE 7

Termination Benefit

 

7.1 Termination Benefit. Subject to the Deduction Limitation, the Participant
shall receive a Termination Benefit, which shall be equal to the Participant’s
Account Balance if a Participant experiences a Termination of Employment prior
to his or her Retirement, death or Disability.

 

7.2 Payment of Termination Benefit. If the Participant’s Account Balance at the
time of his or her Termination of Employment is less than $35,000, payment of
his or her Termination Benefit shall be paid in a lump sum. If his or her
Account Balance at such time is equal to or greater than that amount, the
Committee, in its sole discretion, may cause the Termination Benefit to be paid
in a lump sum or pursuant to an Annual Installment Method of 5, 10 or 15 years.
The lump sum payment shall be made, or installment payments shall commence, no
later than 60 days after the Participant experiences the Termination of
Employment. Any payment made shall be subject to the Deduction Limitation.

 

-17-



--------------------------------------------------------------------------------

ARTICLE 8

Disability Waiver and Benefit

 

8.1 Disability Waiver.

 

  (a) Waiver of Deferral. A Participant who is determined by the Committee to be
suffering from a Disability shall be (i) excused from fulfilling that portion of
the Annual Deferral Amount commitment that would otherwise have been withheld
from a Participant’s Base Salary and/or Bonus for the Plan Year during which the
Participant first suffers a Disability and (ii) excused from fulfilling any
existing Restricted Stock Amount. During the period of Disability, the
Participant shall not be allowed to make any additional deferral elections, but
will continue to be considered a Participant for all other purposes of this
Plan.

 

  (b) Return to Work. If a Participant returns to active employment with an
Employer, after a Disability ceases, the Participant may elect to defer Deferral
Amount and Restricted Stock Amount for the Plan Year following his or her return
to active employment or service and for every Plan Year thereafter while a
Participant in the Plan; provided such deferral elections are otherwise allowed
and an Election Form is delivered to and accepted by the Committee for each such
election in accordance with Section 3.3 above.

 

8.2 Continued Eligibility; Disability Benefit. A Participant suffering a
Disability shall, for benefit purposes under this Plan, continue to be
considered to be employed by an Employer, and shall be eligible for the benefits
provided for in Articles 4, 5, 6 or 7 in accordance with the provisions of those
Articles. Notwithstanding the above, the Committee shall have the right to, in
its sole and absolute discretion and for purposes of this Plan only, and must in
the case of a Participant who is otherwise eligible to Retire, deem the
Participant to have experienced a Termination of Employment, or in the case of a
Participant who is eligible to Retire, to have Retired, at any time (or in the
case of a Participant who is eligible to Retire, as soon as practicable) after
such Participant is determined to be suffering a Disability, in which case the
Participant shall receive a Disability Benefit equal to his or her Account
Balance at the time of the Committee’s determination; provided, however, that
should the Participant otherwise have been eligible to Retire, he or she shall
be paid in accordance with Article 5. The Disability Benefit shall be paid in a
lump sum within sixty (60) days of the Committee’s exercise of such right. Any
payment made shall be subject to the Deduction Limitation.

ARTICLE 9

Beneficiary Designation

 

9.1

Beneficiary. Each Participant shall have the right, at any time, to designate
his or her Beneficiary(ies) (both primary as well as contingent) to receive any
benefits payable under the Plan to a beneficiary upon the death of a
Participant. The Beneficiary designated under

 

-18-



--------------------------------------------------------------------------------

  this Plan may be the same as or different from the Beneficiary designation
under any other plan of an Employer in which the Participant participates.

 

9.2 Beneficiary Designation; Change; Spousal Consent. A Participant shall
designate his or her Beneficiary by completing and signing the Beneficiary
Designation Form, and returning it to the Committee or its designated agent. A
Participant shall have the right to change a Beneficiary by completing, signing
and otherwise complying with the terms of the Beneficiary Designation Form and
the Committee’s rules and procedures, as in effect from time to time. If the
Participant names someone other than his or her spouse as a Beneficiary, a
spousal consent, in the form designated by the Committee, must be signed by that
Participant’s spouse and returned to the Committee. Upon the acceptance by the
Committee of a new Beneficiary Designation Form, all Beneficiary designations
previously filed shall be canceled. The Committee shall be entitled to rely on
the last Beneficiary Designation Form filed by the Participant and accepted by
the Committee prior to his or her death.

 

9.3 Acknowledgment. No designation or change in designation of a Beneficiary
shall be effective until received and acknowledged in writing by the Committee
or its designated agent.

 

9.4 No Beneficiary Designation. If a Participant fails to designate a
Beneficiary as provided in Sections 9.1, 9.2 and 9.3 above or, if all designated
Beneficiaries predecease the Participant or die prior to complete distribution
of the Participant’s benefits, then the Participant’s designated Beneficiary
shall be deemed to be his or her surviving spouse. If the Participant has no
surviving spouse, the benefits remaining under the Plan to be paid to a
Beneficiary shall be payable to the Participant’s estate.

 

9.5 Doubt as to Beneficiary. If the Committee has any doubt as to the proper
Beneficiary to receive payments pursuant to this Plan, the Committee shall have
the right, exercisable in its discretion, to cause the Participant’s Employer to
withhold such payments until this matter is resolved to the Committee’s
satisfaction.

 

9.6 Discharge of Obligations. The payment of benefits under the Plan to a
Beneficiary shall fully and completely discharge all Employers and the Committee
from all further obligations under this Plan with respect to the Participant,
and that Participant’s Plan Agreement shall terminate upon such full payment of
benefits.

 

-19-



--------------------------------------------------------------------------------

ARTICLE 10

Leave of Absence

 

10.1 Paid Leave of Absence. If a Participant is authorized by the Participant’s
Employer for any reason to take a paid leave of absence from the employment of
the Employer, the Participant shall continue to be considered employed by the
Employer and the Deferral Amount shall continue to be withheld during such paid
leave of absence in accordance with Section 3.3.

 

10.2 Unpaid Leave of Absence. If a Participant is authorized by the
Participant’s Employer for any reason to take an unpaid leave of absence from
the employment of the Employer, the Participant shall continue to be considered
employed by the Employer and the Participant shall be excused from making
deferrals until the Participant returns to a paid employment status. Upon such
return, deferrals shall resume for the remaining portion of the Plan Year in
which the return occurs, based on the deferral election, if any, made for that
Plan Year. If no election was made for that Plan Year, no deferral shall be
withheld.

ARTICLE 11

Termination, Amendment or Modification

 

11.1 Termination. Although the Company anticipates that it will continue the
Plan for an indefinite period of time, there is no guarantee that the Company
will continue the Plan or will not terminate the Plan at any time in the future.
Accordingly, the Company reserves the right to terminate the Plan at any time
with respect to any or all of its participating Employees, by action of the
Committee. Upon the termination of the Plan with respect to any Employer, the
Plan Agreements of the affected Participants who are employed by that Employer
shall terminate and their Account Balances, determined as if they had
experienced a Termination of Employment on the date of Plan termination or, if
Plan termination occurs after the date upon which a Participant was eligible to
Retire, then with respect to that Participant as if he or she had Retired on the
date of Plan termination, shall be paid to the Participants as follows: Prior to
a Change in Control, if the Plan is terminated, the Company shall have the
right, in its sole discretion, and notwithstanding any elections made by the
Participant, to pay such benefits in a lump sum or pursuant to an Annual
Installment Method of up to 15 years, with amounts credited and debited during
the installment period as provided herein. After a Change in Control, the
Company shall be required to pay such benefits in a lump sum within sixty
(60) days of a Change in Control. The termination of the Plan shall not
adversely affect any Participant or Beneficiary who has become entitled to the
payment of any benefits under the Plan as of the date of termination; provided
however, that the Company shall have the right to accelerate installment
payments without a premium or prepayment penalty by paying the Account Balance
in a lump sum or pursuant to an Annual Installment Method using fewer years.

 

11.2

Amendment. The Company may, at any time, amend or modify the Plan in whole or in
part by the action of the Committee; provided, however, that: (i) no amendment
or modification shall be effective to decrease or restrict the value of a
Participant’s Account

 

-20-



--------------------------------------------------------------------------------

  Balance in existence at the time the amendment or modification is made,
calculated as if the Participant had experienced a Termination of Employment as
of the effective date of the amendment or modification or, if the amendment or
modification occurs after the date upon which the Participant was eligible to
Retire, the Participant had Retired as of the effective date of the amendment or
modification, and (ii) no amendment or modification of this Section 11.2 or
Section 12.2 of the Plan shall be effective. The amendment or modification of
the Plan shall not affect any Participant or Beneficiary who has become entitled
to the payment of benefits under the Plan as of the date of the amendment or
modification; provided, however, that the Company shall have the right to
accelerate installment payments by paying the Account Balance in a lump sum or
pursuant to an Annual Installment Method using fewer years.

 

11.3 Effect of Payment. The full payment of the applicable benefit under
Articles 4, 5, 6, 7 or 8 of the Plan shall completely discharge all obligations
to a Participant and his or her designated Beneficiaries under this Plan and the
Participant’s Plan Agreement shall terminate.

ARTICLE 12

Administration

 

12.1 Committee Duties. This Plan will be administered by the Committee. The
Committee will, subject to the terms of this Plan, have the authority to:
(i) approve for participation employees who are recommended for participation by
the president and Chief Executive Officer of the Company, (ii) adopt, alter, and
repeal administrative rules and practices governing this Plan, (iii) interpret
the terms and provisions of this Plan, and (iv) otherwise supervise the
administration of this Plan. All decisions by the Committee will be made with
the approval of not less than a majority of its members. The Committee may
delegate any of its authority to any other person or persons that it deems
appropriate, provided the delegation does not cause this Plan or any awards
granted under this Plan to fail to qualify for the exemption provided by Rule
16b-3, or, if applicable, to meet the requirements of the regulations under
Section 162(m) of the Code.

 

12.2

Administration Upon Change In Control. For purposes of this Plan, the Company
shall be the “Administrator” at all times prior to the occurrence of a Change in
Control. Upon and after the occurrence of a Change in Control, the
“Administrator” shall be an independent third party selected by the Trustee and
approved by the individual who, immediately prior to such event, was the
Company’s President and Chief Executive Officer or, if not so identified, the
Company’s then highest ranking officer (the “Ex-President and Chief Executive
Officer”). The Administrator shall have the discretionary power to determine all
questions arising in connection with the administration of the Plan and the
interpretation of the Plan and Trust including, but not limited to benefit
entitlement determinations; provided, however, upon and after the occurrence of
a Change in Control, the Administrator shall have no power to direct the
investment of Plan or Trust assets or select any investment manager or custodial
firm for the Plan or Trust. Upon and after the occurrence of a Change in
Control, the Company must: (1) pay all reasonable

 

-21-



--------------------------------------------------------------------------------

  administrative expenses and fees of the Administrator; (2) indemnify the
Administrator against any costs, expenses and liabilities including, without
limitation, attorney’s fees and expenses arising in connection with the
performance of the Administrator hereunder, except with respect to matters
resulting from the gross negligence or willful misconduct of the Administrator
or its employees or agents; and (3) supply full and timely information to the
Administrator or all matters relating to the Plan, the Trust, the Participants
and their Beneficiaries, the Account Balances of the Participants, the date of
circumstances of the Retirement, Disability, death or Termination of Employment
of the Participants, and such other pertinent information as the Administrator
may reasonably require. Upon and after a Change in Control, the Administrator
may be terminated (and a replacement appointed) by the Trustee only with the
approval of the Ex-President and Chief Executive Officer. Upon and after a
Change in Control, the Administrator may not be terminated by the Company.

 

12.3 Agents. In the administration of this Plan, the Committee may, from time to
time, employ agents and delegate to them such administrative duties as it sees
fit (including acting through a duly appointed representative) and may from time
to time consult with counsel who may be counsel to any Employer.

 

12.4 Binding Effect of Decisions. All decisions by the Committee, and by any
other person or persons to whom the Committee has delegated authority, shall be
final and conclusive and binding upon all persons having any interest in the
Plan.

 

12.5 Indemnity of Committee. The Company shall indemnify and hold harmless the
members of the Committee, and any Employee to whom the duties of the Committee
may be delegated, and the Administrator against any and all claims, losses,
damages, expenses or liabilities arising from any action or failure to act with
respect to this Plan, except in the case of willful misconduct by the Committee,
any of its members, any such Employee or the Administrator.

 

12.6 Employer Information. To enable the Committee and/or Administrator to
perform its functions, the Company and each Employer shall supply full and
timely information to the Committee and/or Administrator, as the case may be, on
all matters relating to the compensation of its Participants, the date and
circumstances of the Retirement, Disability, death or Termination of Employment
of its Participants, and such other pertinent information as the Committee or
Administrator may reasonably require.

ARTICLE 13

Other Benefits and Agreements

 

13.1 Coordination with Other Benefits. The benefits provided for a Participant
and Participant’s Beneficiary under the Plan are in addition to any other
benefits available to such Participant under any other plan or program for
employees of the Participant’s Employer. The Plan shall supplement and shall not
supersede, modify or amend any other such plan or program except as may
otherwise be expressly provided.

 

-22-



--------------------------------------------------------------------------------

ARTICLE 14

Claims Procedures

 

14.1 Presentation of Claim. Any Participant or Beneficiary of a deceased
Participant (such Participant or Beneficiary being referred to below as a
“Claimant”) may deliver to the Committee a written claim for a determination
with respect to the amounts distributable to such Claimant from the Plan. If
such a claim relates to the contents of a notice received by the Claimant, the
claim must be made within 60 days after such notice was received by the
Claimant. All other claims must be made within 180 days of the date on which the
event that caused the claim to arise occurred. The claim must state with
particularity the determination desired by the Claimant.

 

14.2 Notification of Decision. The Committee shall consider a Claimant’s claim
within a reasonable time, and shall notify the Claimant in writing:

 

  (a) that the Claimant’s requested determination has been made, and that the
claim has been allowed in full; or

 

  (b) that the Committee has reached a conclusion contrary, in whole or in part,
to the Claimant’s requested determination, and such notice must set forth in a
manner calculated to be understood by the Claimant:

 

  (i) the specific reason(s) for the denial of the claim, or any part of it;

 

  (ii) specific reference(s) to pertinent provisions of the Plan upon which such
denial was based;

 

  (iii) a description of any additional material or information necessary for
the Claimant to perfect the claim, and an explanation of why such material or
information is necessary; and

 

  (iv) an explanation of the claim review procedure set forth in Section 14.3
below.

 

14.3 Review of a Denied Claim. Within 60 days after receiving a notice from the
Committee that a claim has been denied, in whole or in part, a Claimant (or the
Claimant’s duly authorized representative) may file with the Committee a written
request for a review of the denial of the claim. Thereafter, but not later than
30 days after the review procedure began, the Claimant (or the Claimant’s duly
authorized representative):

 

  (a) may review pertinent documents;

 

  (b) may submit written comments or other documents; and/or

 

  (c) may request a hearing, which the Committee, in its sole discretion, may
grant.

 

-23-



--------------------------------------------------------------------------------

14.4 Decision on Review. The Committee shall render its decision on review
promptly, and not later than 60 days after the filing of a written request for
review of the denial, unless a hearing is held or other special circumstances
require additional time, in which case the Committee’s decision must be rendered
within 120 days after such date. Such decision must be written in a manner
calculated to be understood by the Claimant, and it must contain:

 

  (a) specific reasons for the decision;

 

  (b) specific reference(s) to the pertinent Plan provisions upon which the
decision was based; and

 

  (c) such other matters as the Committee deems relevant.

 

14.5 Legal Action. A Claimant’s compliance with the foregoing provisions of this
Article 14 is a mandatory prerequisite to a Claimant’s right to commence any
legal action with respect to any claim for benefits under this Plan.

ARTICLE 15

Trust

 

15.1 Establishment of the Trust. The Company may establish one or more Trusts to
which the Company may transfer such assets as the Company determines in its sole
discretion to assist in meeting its obligations under the Plan.

 

15.2 Interrelationship of the Plan and the Trust. The provisions of the Plan and
the Plan Agreement shall govern the rights of a Participant to receive
distributions pursuant to the Plan. The provisions of the Trust shall govern the
rights of the Company, Participants and the creditors of the Employers to the
assets transferred to the Trust.

 

15.3 Distributions From the Trust. Each Employers obligations under the Plan may
be satisfied with Trust assets distributed pursuant to the terms of the Trust,
and any such distribution shall reduce the Company’s obligations under this
Plan.

 

15.4 Stock Transferred to the Trust. Notwithstanding any other provision of this
Plan or the Trust: (i) if Trust assets are distributed to a Participant in a
distribution which reduces the Participant’s Restricted Stock Account balance
under this Plan, such distribution must be made in the form of Stock and
(ii) any Stock transferred to the Trust in accordance with Section 3.6 may not
be otherwise distributed or disposed of by the Trustee until at least 6 months
after the date such Stock is transferred to the Trust.

ARTICLE 16

Miscellaneous

 

16.1

Status of Plan. The Plan is intended to be a plan that is not qualified within
the meaning of Code Section 401(a) and that “is unfunded and is maintained by an
employer primarily

 

-24-



--------------------------------------------------------------------------------

  for the purpose of providing deferred compensation for a select group of
management or highly compensated employee” within the meaning of ERISA Sections
201(2), 301(a)(3) and 401(a)(1). The Plan shall be administered and interpreted
to the extent possible in a manner consistent with that intent.

 

16.2 Unsecured General Creditor. Participants and their Beneficiaries, heirs,
successors and assigns shall have no legal or equitable rights, interests or
claims in any property or assets of the Company or an Employer. For purposes of
the payment of benefits under this Plan, any and all of the Company’s or an
Employer’s assets shall be, and remain, the general, unpledged unrestricted
assets of the Company or an Employer, respectively. The Company’s or an
Employer’s obligation under the Plan shall be merely that of an unfunded and
unsecured promise to pay money in the future.

 

16.3 Employer’s Liability. An Employer’s liability for the payment of benefits
shall be defined only by the Plan and the Plan Agreement, as entered into
between the Employer and a Participant. An Employer shall have no obligation to
a Participant under the Plan except as expressly provided in the Plan and his or
her Plan Agreement.

 

16.4 Nonassignability. Neither a Participant nor any other person shall have any
right to commute, sell, assign, transfer, pledge, anticipate, mortgage or
otherwise encumber, transfer, hypothecate, alienate or convey in advance of
actual receipt, the amounts, if any, payable hereunder, or any part thereof,
which are, and all rights to which are expressly declared to be, unassignable
and non-transferable. No part of the amounts payable shall, prior to actual
payment, be subject to seizure, attachment, garnishment or sequestration for the
payment of any debts, judgments, alimony or separate maintenance owed by a
Participant or any other person, be transferable by operation of law in the
event of a Participant’s or any other person’s bankruptcy or insolvency or be
transferable to a spouse as a result of a property settlement or otherwise.

 

16.5 Not a Contract of Employment. The terms and conditions of this Plan shall
not be deemed to constitute a contract of employment between any Employer and
the Participant, either expressed or implied. Such employment is hereby
acknowledged to be an “at will” employment relationship that can be terminated
at any time for any reason, or no reason, with or without cause, and with or
without notice, unless expressly provided in a written employment agreement.
Nothing in this Plan shall be deemed to give a Participant the right to be
retained in the service of any Employer, or to interfere with the right of any
Employer to discipline or discharge the Participant at any time.

 

16.6 Furnishing Information. A Participant or his or her Beneficiary will
cooperate with the Committee by furnishing any and all information requested by
the Committee and take such other actions as may be requested in order to
facilitate the administration of the Plan and the payments of benefits
hereunder, including but not limited to taking such physical examinations as the
Committee may deem necessary.

 

-25-



--------------------------------------------------------------------------------

16.7 Terms. Whenever any words are used herein in the masculine, they shall be
construed as though they were in the feminine in all cases where they would so
apply; and whenever any words are used herein in the singular or in the plural,
they shall be construed as though they were used in the plural or the singular,
as the case may be, in all cases where they would so apply.

 

16.8 Captions. The captions of the articles, sections and paragraphs of this
Plan are for convenience only and shall not control or affect the meaning or
construction of any of its provisions.

 

16.9 Governing Law. Subject to ERISA, the provisions of this Plan shall be
construed and interpreted according to the internal laws of the State of Ohio
without regard to its conflicts of laws principles.

 

-26-



--------------------------------------------------------------------------------

Notice. Any notice or filing required or permitted to be given to the Committee
under this Plan shall be sufficient if in writing and hand-delivered, or sent by
registered or certified mail, to the address below:

Robert E. Veillette

Assistant General Counsel

Nordson Corporation

28601 Clemens Road

Westlake, Ohio 44145

Such notice shall be deemed given as of the date of delivery or, if delivery is
made by mail, as of the date shown on the postmark on the receipt for
registration or certification.

Any notice or filing required or permitted to be given to a Participant under
this Plan shall be sufficient if in writing and hand-delivered, or sent by mail,
to the last known address of the Participant.

 

16.10 Successors. The provisions of this Plan shall bind and inure to the
benefit of the Company Employer and its successors and assigns and the
Participant and the Participant’s designated Beneficiaries.

 

16.11 Spouse’s Interest. The interest in the benefits hereunder of a spouse of a
Participant who has predeceased the Participant shall automatically pass to the
Participant and shall not be transferable by such spouse in any manner,
including but not limited to such spouse’s will, nor shall such interest pass
under the laws of intestate succession.

 

16.12 Validity. In case any provision of this Plan shall be illegal or invalid
for any reason, said illegality or invalidity shall not affect the remaining
parts hereof, but this Plan shall be construed and enforced as if such illegal
or invalid provision had never been inserted herein.

 

16.13 Incompetent. If the Committee determines in its discretion that a benefit
under this Plan is to be paid to a minor, a person declared incompetent or to a
person incapable of handling the disposition of that person’s property, the
Committee may direct payment of such benefit to the guardian, legal
representative or person having the care and custody of such minor, incompetent
or incapable person. The Committee may require proof of minority, incompetence,
incapacity or guardianship, as it may deem appropriate prior to distribution of
the benefit. Any payment of a benefit shall be a payment for the account of the
Participant and the Participant’s Beneficiary, as the case may be, and shall be
a complete discharge of any liability under the Plan for such payment amount.

 

16.14

Court Order. The Committee is authorized to make any payments directed by court
order in any action in which the Plan or the Committee has been named as a
party. In addition, if

 

-27-



--------------------------------------------------------------------------------

  a court determines that a spouse or former spouse of a Participant has an
interest in the Participant’s benefits under the Plan in connection with a
property settlement or otherwise, the Committee, in its sole discretion, shall
have the right, notwithstanding any election made by a Participant, to
immediately distribute the spouse’s or former spouse’s interest in the
Participant’s benefits under the Plan to that spouse or former spouse.

 

16.15 Distribution in the Event of Taxation.

 

  (a) In General. If, for any reason, all or any portion of a Participant’s
benefits under this Plan becomes taxable to the Participant prior to receipt, a
Participant may petition the Committee before a Change in Control, or the
trustee of the Trust after a Change in Control, for a distribution of that
portion of his or her benefit that has become taxable. Upon the grant of such a
petition, which grant shall not be unreasonably withheld (and, after a Change in
Control, shall be granted), a Participant’s Employer shall distribute to the
Participant immediately available funds in an amount equal to the taxable
portion of his or her benefit (which amount shall not exceed a Participant’s
unpaid Account Balance under the Plan). If the petition is granted, the tax
liability distribution shall be made within 90 days of the date when the
Participant’s petition is granted. Such a distribution shall affect and reduce
the benefits to be paid under this Plan.

 

  (b) Trust. If the Trust terminates in accordance with Section 3.6(e) of the
Trust and benefits are distributed from the Trust to a Participant in accordance
with that Section, the Participant’s benefits under this Plan shall be reduced
to the extent of such distributions.

 

16.17 Insurance. The Company, on its own behalf or on behalf of the trustee of
the Trust, and, in its sole discretion, may apply for and procure insurance on
the life of the Participant, in such amounts and in such forms as the Trust may
choose. The Company or the trustee of the Trust, as the case may be, shall be
the sole owner and beneficiary of any such insurance. The Participant shall have
no interest whatsoever in any such policy or policies, and at the request of the
Company shall submit to medical examinations and supply such information and
execute such documents as may be required by the insurance company or companies
to whom the Company has applied for insurance.

 

16.18

Legal Fees To Enforce Rights After Change in Control. The Company is aware that
upon the occurrence of a Change in Control, the Board or a shareholder of the
Company, or of any successor corporation might then cause or attempt to cause
the Company, or such successor to refuse to comply with its obligations under
the Plan and might cause or attempt to cause the Company to institute, or may
institute, litigation seeking to deny Participants the benefits intended under
the Plan. In these circumstances, the purpose of the Plan could be frustrated.
Accordingly, if, following a Change in Control, it should appear to any
Participant that the Company or any successor corporation has failed to comply
with any of its obligations under the Plan or any agreement thereunder or, if
the Company or any other person takes any action to declare the Plan void or
unenforceable or

 

-28-



--------------------------------------------------------------------------------

  institutes any litigation or other legal action designed to deny, diminish or
to recover from any Participant the benefits intended to be provided, then the
Company hereby irrevocably authorizes such Participant to retain counsel of his
or her choice at the expense of the Company to represent such Participant in
connection with the initiation or defense of any litigation or other legal
action, whether by or against the Company or any director, officer, shareholder
or other person affiliated with the Company or any successor thereto in any
jurisdiction.

IN WITNESS WHEREOF, the Company has signed this Plan document as of November 3,
2000.

 

NORDSON CORPORATION By:     Title:    

 

-29-